DAVIE L. WILSON,
Justice.
I respectfully dissent.
It is not challenged by appellant/plaintiff Dr. Dunbar (Dunbar) that the case was filed well beyond any applicable statute of limitations to the various causes of action asserted by Dunbar, including breach of fiduciary duty. Therefore, this case turns on the proper application of the “discovery rale.”
Dunbar signed the documents central to this dispute in December, 1987, and did not file her suit until May of 1994, some six and one-half years later, and after the statute of limitations had ran on all of Dunbar’s causes of action. When Dunbar pled her case, she affirmatively stated that the discovery rale excused her out-of-time suit.
Dunbar’s case, taking everything she alleges in her petition and states in her affidavit as true as we must, rests on a single material fact. Did the Baylor College of Medicine Patent Policy apply to her when she signed the December, 1987, assignments or did it not? Dunbar claims she was ignorant of this fact and because of a representation made to her by one (and constructively all) of the appellees that it did, her causes of action are deferred until she learned that it did not after receiving her personnel file years later and after the statute had run.
Dunbar asserts that she had no duty to read the documents she signed because of the fiduciary relationships between herself and the appellees. This proposition the majority at first rebuffs by holding her responsible for understanding the import of the assignment in conveying all her interest to the appellees, but then impliedly accepts her claim of no responsibility relative to understanding the Baylor Patent Policy which is clearly referenced in the agreements.
Whether or not Dunbar signed any agreement with the Baylor College of Medicine incorporating any patent policy was a fact within her own knowledge. For the discovery rale to apply, the cause of action alleged must be “inherently undiscoverable.” S.V. v. R.V., 933 S.W.2d 1, 6-8 (1996). Because the fact of whether she had signed any document that caused the patent policy to apply to her was within her own knowledge, I would hold that the causes of action now asserted were not “inherently undiscoverable” within the meaning of the law. Further, because she alleges that she lost property rights she would not otherwise have lost because of the patent policy being applied to her, I would find that the causes of action were not “inherently undiscoverable” because the policy was referenced in the very documents she signed giving her ample opportunity from day one to examine and consider their relationship to her employment.
Accordingly, I would affirm the trial court’s judgment.